Citation Nr: 0418328	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral sties of 
the eyes, to include as due to exposure to agent orange or 
other toxic agent.

2. Entitlement to increased initial evaluation in excess of 
10 percent for service-connected tinea pedis, folliculitis, 
which manifests as an active lesion on the left side of the 
chin, and recurrent palmar/plantar pustular psoriasis of the 
hands.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The appellant had active service from August 1963 to August 
1969.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Manchester, New Hampshire.  

In a March 2003 Board decision, entitlement to service 
connection for bilateral sties of the eyes, to include as due 
to exposure to agent orange or other toxic agent was denied 
and entitlement to increased initial evaluation in excess of 
10 percent for service-connected tinea pedis, folliculitis, 
which manifests as an active lesion on the left side of the 
chin, and recurrent palmar/plantar pustular psoriasis of the 
hands was also denied.  

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  Thereafter, appellant and the 
Secretary of the VA (appellee) filed a Joint Motion for 
Remand the March 2003 Board decision.  By Order dated 
November 4, 2003, the Veterans Claims Court vacated the 
Board's March 2003 decision, and remanded the case pursuant 
to 38 U.S.C.A. § 7252(a).

The issues on the title page are the only ones currently 
before the Board.  An issue concerning an anxiety disorder is 
separately undergoing development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Court remanded the matters of entitlement to service 
connection for bilateral sties of the eyes, to include as due 
to exposure to agent orange or other toxic agent and 
entitlement to increased initial evaluation in excess of 10 
percent for service-connected tinea pedis, folliculitis, 
which manifests as an active lesion on the left side of the 
chin, and recurrent palmar/plantar pustular psoriasis of the 
hands for additional consideration of the claim, in light of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  This was codified in part at 38 U.S.C.A. §§ 5103, 
5103A and implemented at 38 U.S.C.A. § 3.159, which amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003).

In the instant case, the Board did in fact address the VCAA 
in its March 2003 decision.  This matter has nevertheless 
been remanded because the Board failed to properly find or 
communicate that these same documents identified specific 
types of evidence needed for a claim for entitlement to 
service connection for bilateral sties of the eyes, to 
include as due to exposure to agent orange or other toxic 
agent and entitlement to increased initial evaluation in 
excess of 10 percent for service-connected tinea pedis, 
folliculitis, which manifests as an active lesion on the left 
side of the chin, and recurrent palmar/plantar pustular 
psoriasis of the hands.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

It has also been determined that the RO, and in turn in the 
Board, likewise failed to adequately inform the veteran as to 
what portion of evidence, if any, he was to submit, and which 
portion of the evidence, if any, VA would obtain in order to 
substantiate his claims for service connection for bilateral 
sties of the eyes, to include as due to exposure to agent 
orange or other toxic agent and entitlement to increased 
initial evaluation in excess of 10 percent for service-
connected tinea pedis, folliculitis, which manifests as an 
active lesion on the left side of the chin, and recurrent 
palmar/plantar pustular psoriasis of the hands.  Pursuant to 
the Court's decision in Quartuccio v. Principi, failure to 
comply with this duty is remandable error.  Quartucio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Since no document of record meets the specific notice 
requirements erected by the VCAA, as interpreted by precedent 
opinions of the United States Court of Appeals for Veterans 
Claims in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice), 
further procedural development is required. 

Additionally, in June 2004, the veteran indicated, in 
correspondence to the Board, that he wanted a video 
teleconference hearing at the RO before a Veterans Law Judge 
of the Board and a new medical examination.  Video 
conferencing hearings and medical examinations are scheduled 
by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed, and any other applicable 
legal precedent.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) must 
be fully complied with and satisfied, to 
include full compliance with the decision 
in Quartuccio and the Joint Motion dated 
in October 2003.

2.  Thereafter, the veteran is to be 
afforded VA examination for the purpose 
of determining the severity of his 
service-connected tinea pedis, 
folliculitis, which manifests as an 
active lesion on the left side of the 
chin, and recurrent palmar/plantar 
pustular psoriasis of the hands.  The 
veteran's claims folder is to be 
furnished to the examiners prior to any 
evaluation of the veteran for use in the 
study of this case.  The examination 
should include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic studies deemed 
warranted by the examiner.  The amount of 
area actively involved should be set 
forth.  Unretouched color photos of 
involvement should be provided if needed.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
then proceed to paragraph 4.  

4.  The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran and his attorney 
should be notified of the time and place 
to report.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




